In an action to recover the agreed and reasonable value of goods sold and delivered, and to recover upon a written guarantee of payment for such goods, the defendant Greenberg, the alleged guarantor, appeals: (1) from so much of an order of the Supreme Court, Richmond County, dated April 6, 1959, as grants the plaintiff’s motion for summary judgment striking out said defendant’s answer, pursuant to rule 113 of the Rules of Civil Practice; and (2) from so mu'eh of a judgment of said court, dated April 8, 1959, entered upon said order, as is against said defendant. Order and judgment insofar as appealed from reversed, with $10 costs and disbursements, and motion denied. The record presents triable issues of fact. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.